     NICHOLAS A. TRUTANICH
 1
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3
     TROY K. FLAKE
 4
     Deputy Civil Chief
 5   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 6   Telephone: 702-388-6336
 7   Facsimile: 702-388-6787
     Email: troy.flake@usdoj.gov
 8
     EUGENE N. HANSEN
 9   JOHANNA M. FRANZEN
10   ANTHONY C. GENTNER
     MARK C. ELMER
11   Trial Attorneys, U.S. Department of Justice
     Environment & Natural Resources Division
12   P.O. Box 7611, Ben Franklin Station
13   Washington, DC 20044-7611
     Telephone: 202-305-0301
14   Facsimile: 202-514-8865
     Email: eugene.hansen@usdoj.gov
15          johanna.franzen@usdoj.gov
16          anthony.gentner@usdoj.gov
            mark.elmer@usdoj.gov
17
     Attorneys for the United States
18
19                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
20
21   UNITED STATES OF AMERICA,                     Case No. 2:15-cv-01743-MMD-NJK
22                    Plaintiff,

23                                                 STIPULATION TO EXTEND TIME TO
                    v.
                                                   FILE OPPOSITION AND REPLY TO
24                                                 ECF NO. 545 (First Request)
25   400 ACRES OF LAND, more or less,
     situate in Lincoln County, State of Nevada;
26   and JESSIE J. COX, et al.,
27                          Defendants.

28

                                                   1
 1           Pursuant to LR IA 6-1, Plaintiff United States of America and Defendant Sheahan
 2   Landowners hereby stipulate to a one-week extension (to December 6, 2019) for the United
 3   States to file an opposition to the Sheahan Landowners’ Motion, ECF No. 545. The United States
 4   and Sheahan Landowners further stipulate to a corresponding one-week extension (from one
 5   week to two weeks) for the Sheahan Landowners to file a reply in support of ECF No. 545. In
 6   support of this stipulation, the parties state:
 7           1.      On November 15, 2019, the Sheahan Landowners filed a Motion for Leave to
 8   Provide Offer of Proof on the Qualtrics 1 and 2 Surveys Through Live Testimony In Question-
 9   And-Answer Format Pursuant to Federal Rules of Evidence Rule 103(c) (“ECF No. 545”).
10           2.      The current deadline for filing an opposition to ECF No. 545 is November 29,
11   2019, the day after Thanksgiving.
12           3.      Counsel for both parties are planning to take time off to celebrate the
13   Thanksgiving Holiday.
14           4.      In order to avoid filing during Thanksgiving week, the parties agree to extend the
15   time for the United States to file an opposition to ECF No. 545 to December 6, 2019.
16           5.      In light of the one-week extension provided the United States, the parties further
17   agree to a corresponding one-week extension (i.e. from one week to two weeks) for the Sheahan
18   Landowners to file a reply, making the reply deadline December 20, 2019.
19           6.      This is the first stipulation for extension of time to file an opposition or reply to
20   ECF No. 545.
21
                                                       Respectfully submitted,
22
23                                                     FOR THE UNITED STATES OF AMERICA
24
                                                       /s/ Mark C. Elmer
25
                                                       EUGENE HANSEN
26                                                     JOHANNA M. FRANZEN
                                                       ANTHONY GENTNER
27                                                     MARK C. ELMER
                                                       Trial Attorneys
28
                                                       U.S. Department of Justice
                                                          2
 1
     FOR THE SHEAHAN LANDOWNERS
 2
 3   /s/ Autumn L. Waters
     KERMITT L. WATERS, Bar No. 2571
 4
     JAMES J. LEAVITT, Bar No. 6032
 5   MICHAEL A. SCHNEIDER, Bar No. 8887
     AUTUMN L. WATERS, Bar No. 8917
 6   704 South Ninth Street
 7   Las Vegas, Nevada 89101
     Telephone: (702) 733-8877
 8   Email: jim@kermittwaters.com
 9   Counsel for Defendant Sheahan Landowners
10
11
12   IT IS SO ORDERED:
13
14   _____________________________
     Miranda Du
15   United States District Judge
16
17
              November 21, 2019
     Dated: _______________________
18
19
20
21
22
23
24
25
26
27
28

       3
          Case 2:15-cv-01743-MMD-NJK Document 548 Filed 11/21/19 Page 4 of 4



                                     CERTIFICATE OF SERVICE
 1
              I hereby certify that on November 21, 2019, I served the foregoing Stipulation to Extend
 2
     Time to File Opposition and Reply to ECF No. 545 on all parties who have appeared in this
 3   action using the Court’s case management/electronic case filing system. In addition, I hereby
     certify that on November 21, 2019 the United States sent a copy of the foregoing Stipulation to
 4   Extend Time to File Opposition to ECF No. 545 via U.S. mail to the following defendants:
 5          Sandra Sears-Lavallee                                Debbie DeVito
 6          1172 Skyline Road                                    c/o Stanley Pedder
            Henderson, NV 89002                                  3445 Golden Gate Way
 7                                                               Lafayette, CA 94549
            John B. Sheahan                                      Melanie Goodpasture
 8
            Address unknown                                      P.O. Box 7044
 9                                                               Cotati, CA 94931
            Deborah Lynn Sheahan
10          4662 Gabriel Drive                                   House Rabbit Society
            Las Vegas, NV 89121                                  c/o Anne Martin (Registered Agent)
11
                                                                 148 Broadway
12          Diane Sibley-Origlia                                 Richmond, CA 94804
            1615 Via Romero
13          Alamo, CA 94507                                      Animal Place
14                                                               c/o Kim Sturla (Registered Agent)
            Katherine Kell                                       17314 McCourtney Road
15          c/o Stanley Pedder                                   Grass Valley, CA 95949
            3445 Golden Gate Way
16          Lafayette, CA 94549                                  Hui Chu Poole
17                                                               165 Lakewood Road
                                                                 Walnut Creek, CA 94598
18
                                                                 Amy Sears
19                                                               P.O. Box 71
20                                                               Pioche, NV 89043

21
22
                                                                 /s/ Mark C. Elmer
23                                                               MARK C. ELMER
24
25
26
27
28

                                                     4
